





Exhibit 10.1

REAL ESTATE PURCHASE AGREEMENT







THIS REAL ESTATE PURCHASE AGREEMENT (this "Agreement") is made and entered into
as of the Effective Date (as hereinafter defined), by and between WATERTOWER
BUSINESS PARK, LLC, a Florida limited liability company (the "Seller"), and
FLORIDA PUBLIC UTILITIES COMPANY, a Florida corporation ("Purchaser").







W I T N E S S E T H:







WHEREAS, Seller is the fee simple owner of a certain parcel of improved real
property located in Palm Beach County, Florida, defined herein as the "Real
Property", together with certain other rights and interests, all of which are
collectively defined herein as the "Property"); and




WHEREAS, Seller desires to sell to Purchaser, and Purchaser desires to purchase
from Seller, the Property upon the terms and conditions hereinbelow set forth.




NOW, THEREFORE, for and in consideration of the payment of TEN and No/100
Dollars ($10.00) in hand paid by Purchaser to Seller, the mutual covenants,
premises, and agreements herein set forth, and for other good and valuable
consideration, the receipt, adequacy and sufficiency of which are hereby
expressly acknowledged by the parties hereto, the Seller agrees to sell, and the
Purchaser agrees to purchase, the Property, in accordance with the following
terms and provisions:




1.

Recitals.  The foregoing recitals are true and correct and are incorporated
herein by this reference.

2.

Real Property; Property.  

A.

The Property, which is to be purchased by Purchaser and conveyed by Seller in
accordance with the terms of this Agreement, includes the Real Property (as
defined in subsection B) together with the other rights and interests described
in subsection C, all of which shall be collectively referred to herein as the
"Property".

B.

The real property interests that constitute a part of the Property include the
following (which shall be collectively referred to herein as the "Real
Property"):

i.

The lands described on Exhibit "A" attached hereto and by this reference made a
part hereof (the "Land"), said Land being approximately 6.22 +/- acres.





Seller's Initials: __________

Purchaser's Initials: __________




{O1117744;9}

1













ii.

all tenements, hereditaments and appurtenances relating to the Land or the
Improvements, including all air, surface, subsurface, mineral and riparian
rights;

iii.

all right, title and interest of Seller in any street, road, alley or avenue
adjoining the Land to the center line thereof;

iv.

all of Seller's right, title and interest in any strip, hiatus, gore, gap or
boundary adjustment area adjoining or affecting the Land.

C.

The Property also includes the following rights and interests:

i.

all permits, approvals, authorizations and licenses relating to or affecting any
of the Real Property which Purchaser approves;

ii.

all land use, development and concurrency reservations and/or entitlements,
utility capacity and reservations;

iii.

all transferable warranties relating to work done or materials provided to the
Real Property or improvements thereon;

iv.

any and all leases encumbering the Real Property, if any.  Notwithstanding the
foregoing, it is the intent of Purchaser that the Property will be conveyed to
Purchaser free and clear of any leases;

v.

any and all service or maintenance agreements that Purchaser elects to have
assigned to it at Closing.

vi.

all rights and interests of Seller, if any, with respect to use of the adjoining
railroad lines.

D.

Notwithstanding subparagraphs A, B and C above, Purchaser acknowledges and
agrees that the Property does not include any interest of the Seller in the real
property located adjacent to the northern boundary of the Land that lies within
the Plat of 1100 Commerce Park, Plat Book 98, Page 60 of the Public Records of
Palm Beach County, Florida (the “1100 Commerce Property”).

3.

Purchase Price and Earnest Money.  

A.

The purchase price to be paid by Purchaser to Seller for the Property
(hereinafter referred to as the "Purchase Price") shall be Three Million Four
Hundred Forty-Three Thousand One Hundred Twenty-Five and No/100 DOLLARS
($3,443,125.00), subject to adjustments and prorations as set forth herein.





Seller's Initials: __________

Purchaser's Initials: __________




{O1117744;9}

2













B.

On or before FIVE (5) business days after the Effective Date, Purchaser shall
deposit in trust with Akerman Senterfitt (the "Escrow Agent"), an earnest money
deposit in the amount of Twenty-Five Thousand and No/100 Dollars ($25,000.00)
(the "Initial Deposit").  If Purchaser does not elect to terminate this
Agreement during the Due Diligence Period (as that term is defined below),
Purchaser shall, within FIVE (5) business days after the expiration of the Due
Diligence Period, deposit with the Escrow Agent an additional earnest money
deposit in the amount of Twenty-Five Thousand and No/100 Dollars ($25,000.00)
(the "Additional Deposit").  The Initial Deposit, the Additional Deposit, and
any other amounts or sums deposited with the Escrow Agent pursuant to the terms
hereof, along with any interest accruing on any of the foregoing, are
collectively referred to herein as the "Earnest Money".  Except as otherwise
provided herein, the Earnest Money shall be paid over to Seller and credited
against the Purchase Price (as hereinafter defined) at the consummation of the
sale by Seller and the purchase by Purchaser of the Property in accordance with
the terms and provisions of this Agreement (herein referred to as the
"Closing").

C.

Payment of Balance of Purchase Price .  The full Earnest Money shall be credited
to the Purchaser at Closing. The balance of the Purchase Price (meaning the
Purchase Price, less the Earnest Money) shall be paid by Purchaser to Seller at
Closing in cash, by certified or cashier's check subject to appropriate credits,
or by electronic bank wire transfer, with adjustments and prorations as provided
herein below.

4.

Access to Real Property and Information by Purchaser Prior to Closing.

A.

Access to Real Property.  Purchaser shall at all times before Closing have the
right and privilege of entering upon the Real Property with its agents,
contractors and engineers to inspect, examine, survey and otherwise undertake
those actions which Purchaser, in its sole discretion, deems necessary or
desirable to determine the suitability of the Real Property for Purchaser's
intended uses (the "Inspection Right").  The Inspection Right shall include,
without limitation, the right to make surveys, soils tests and borings,
percolation tests, compaction tests/assessments, environmental tests and tests
to obtain any other information relating to the surface, subsurface and
topographic conditions of the Real Property.

B.

Delivery of Information Relating to Real Property.  Within Five (5) days of the
Effective Date, Seller shall deliver to Purchaser all environmental site
assessments; hazardous waste reports; engineering or drainage plans; drawings;
surveys; plats; site plans; title commitments and policies; soils or
geotechnical reports; letters or notices from any governmental agencies or
departments regarding utilities, permits, code violations, or other matters;
copies of all service contracts, management or maintenance agreements affecting
the Property; all correspondence with state or local government agencies or
departments regarding the Real Property, zoning, proof of zoning and documentary
evidence of the existing land use plan designations; concurrency vesting
certificates; artists' renderings; and economic and financial studies which
Seller has, if any, relating to the Property.  All such information shall be





Seller's Initials: __________

Purchaser's Initials: __________




{O1117744;9}

3













collectively referred to herein as the "Disclosure Information" and may be used
by Purchaser in such manner as it desires.

5.

Survey and Title Matters.

A.

Survey.  Purchaser may, at its cost, within the Due Diligence Period obtain a
current survey of the Real Property prepared by a registered surveyor, licensed
in the State of Florida ("Survey").  The Survey shall identify the boundaries of
the Real Property and locate all improvements situated upon the Real Property
and shall (at Purchaser's option) locate and identify with the relevant
recording information all utility lines and access, easements, streets,
rights-of-way and other man-made objects; and locate all other matters not of
record which are ascertainable by a visual inspection of the Real Property;
provide the precise acreage of the Real Property; and show such other matters
thereon as Purchaser may elect.  The Survey shall be certified to the Purchaser,
Seller, Escrow Agent, Purchaser's attorney and the Title Company (as defined
below), and shall certify that such Survey was prepared in accordance with the
minimum technical requirements and standards promulgated by the Florida Board of
Professional Surveyors and Mappers, Chapter 61G17-6 of the Florida
Administrative Code and Section 427.027 of the Florida Statutes (or such higher
standards as Purchaser may elect).  The Survey shall, at Purchaser's option,
also contain such other matters as are required by the Purchaser or the Title
Company.  The Survey may include a certification setting forth the number of
square feet situated within the perimeter of the Real Property.  

B.

Title Insurance.  On or before Fifteen (15) days after the Effective Date,
Seller shall obtain and deliver to Purchaser a commitment for an owner's policy
of title insurance without standard or general exceptions covering the Property
and covering, as insured easements, any common area tracts ("Common Areas") and
easements benefiting the Property or the Common Areas as shown on the Plat (as
that term is defined below) ("Title Commitment") from a title company reasonably
satisfactory to Purchaser ("Title Company").  The Title Commitment shall be in
the amount of the Purchase Price, effective as of a date not more than twenty
(20) days prior to the Effective Date, and shall have attached to it full size
legible (or stamped best available) copies of the (1) vesting deed, (2) all
documents listed as exceptions in Schedule B-II of the Title Commitment, (3) the
plat recorded in Plat Book 85, Page 163 of the Public Records of Palm Beach
County, Florida (the "Plat"), and (4) all documents referenced on the Plat that
have been recorded in the Public Records of  Palm Beach County, Florida.

C.

At Closing and as a condition to Purchaser's obligation to pay the Purchase
Price and otherwise close the transaction contemplated hereby, the Title Company
shall irrevocably commit to the issuance of an ALTA Owners Policy of Title
Insurance (10/17/92) (with Florida Modifications) (hereinafter, the "Title
Policy") in the amount of the Purchase Price, insuring fee simple title to the
Property in Purchaser, in conformity with the Title Commitment, subject only to
the Permitted Exceptions (as defined herein).  In no event shall the Title
Policy be subject to the standard or general exceptions.  Notwithstanding the
foregoing, Purchaser shall be responsible for furnishing the Title Company with
a survey acceptable to the Title Company for





Seller's Initials: __________

Purchaser's Initials: __________




{O1117744;9}

4













the purposes of deleting the standard or general exceptions for matters which
would be disclosed by an accurate survey and inspection of the Property.
 Purchaser shall pay the sum of $5,000.00 towards the cost of the Title Policy,
the balance shall be paid by Seller.

D.

Title and Survey Objection.  Prior to the expiration of the Due Diligence
Period, Purchaser shall provide Seller with notice (hereinafter the "Title
Defects Notice") of any matters set forth in the Title Commitment or Survey
which are unacceptable to Purchaser ("Title Defects").  Any matters set forth in
the Title Commitment or Survey to which Purchaser does not timely object shall
be referred to collectively herein as the "Permitted Exceptions."  It is
specifically understood and agreed that Purchaser hereby objects to and will
require the removal, satisfaction, correction or deletion of (i) all
requirements set forth on Schedule B-I of the Title Commitment, (ii) all
standard and general exceptions set forth in the Title Commitment; (iii) any
gap, overlap, boundary dispute, hiatus or encroachment identified on the Survey
which affects the Property or any adjacent properties; (iv) any mortgages or
other monetary liens encumbering all or any portion of the Property; and (v)
rights of any tenants or other occupants of the Real Property or improvements
thereon.  At Closing, Seller shall provide the Title Company with such
affidavits or other documents as are necessary to enable the Title Company to
remove the standard and general exceptions from the Title Policy.  Seller shall
have Thirty (30) days after receipt of the Title Defects Notice from Purchaser
within which to use its best efforts to cure such Title Defects to the
satisfaction of the Purchaser and the Title Company; provided, however, that
Seller shall not be obligated to expend more than Thirty-Five Thousand and
No/100 Dollars ($35,000.00) to effectuate cure of the Title Defects (the "Cure
Money").  In the event Seller, despite use of its best efforts, and despite
actual documented expenditure of such portion of the Cure Money necessary to
support its best efforts, fails to cure any Title Defect within such Thirty
(30)-day period, then Purchaser may thereafter, at its option:

i.

terminate this Agreement, whereupon the Earnest Money shall be promptly returned
to Purchaser and the Agreement shall be deemed null and void and of no force and
effect, and no party hereto shall have any further rights, obligations or
liability hereunder;

ii.

accept title to the Property subject to such Title Defects; provided, however,
that Seller shall, until the Closing Date, continue to use its best efforts to
cure such Title Defects, with Seller not being obligated to expend more than the
total amount of the Cure Money in doing so.

Notwithstanding anything to the contrary contained in this Agreement, Purchaser
acknowledges that those items identified on Exhibit “C” attached hereto and made
a part hereof shall not be the basis for a Title Defect Notice and shall be
deemed Permitted Exceptions.

6.

Due Diligence Period.

A.

Purchaser shall have Sixty (60) days from the date Seller delivers the
Disclosure Information to determine, in Purchaser's sole and absolute
discretion, whether or not





Seller's Initials: __________

Purchaser's Initials: __________




{O1117744;9}

5













the Property is suitable and satisfactory for Purchaser's intended use ("Due
Diligence Period").  Purchaser may, at Purchaser's sole and absolute discretion,
extend the Due Diligence Period up to an additional Thirty (30) days by
providing written notice to Seller, prior to the expiration of the initial
Thirty (30) days, of Purchaser's intent to extend the Due Diligence Period to
conclude its inspection and analysis of the Property as herein provided.  If
Purchaser so extends the Due Diligence Period, all references herein to "Due
Diligence Period" shall refer to the Due Diligence Period as so extended and
Purchaser shall pay to Seller at Closing, and in addition to the Purchase Price,
the sum of $600.00 per day for each day that the Due Diligence Period is
actually extended, up to the maximum Thirty (30) day extension provided herein
("Extra Charge").  If Purchaser elects to extend the Due Diligence Period as
provided herein, and concludes its tests and examinations of the Property before
expiration of the maximum Thirty (30) day extension period permitted above,
Purchaser shall notify Seller of the date that Purchaser actually concluded the
Due Diligence Period so that an accurate calculation of the Extra Charge can be
made and paid over by Purchaser at the Closing (the "Due Diligence Termination
Notice").  If Purchaser elects to extend the Due Diligence Period as permitted
above, concludes the Due Diligence Period on or before (as evidenced by Due
Diligence Termination Notice) expiration of the maximum Thirty (30) day period,
and the Closing (as that term is defined below) occurs less that fifteen (15)
days after expiration of the Due Diligence Period, then the Extra Charge shall
be reduced by $600.00 per day for each day that the Closing occurs prior to the
fifteen (15) day period; provided, however, that said $600.00 per day reduction
of the Extra Charge shall not exceed the amount of Extra Charge actually
attributable to Purchaser extending the Due Diligence Period.

B.

During the Due Diligence Period, Purchaser may conduct any tests and
examinations of the Property, at Purchaser's sole cost and expense, which
Purchaser deems advisable, including, without limitation, soil boring tests,
groundwater samples, geotechnical, environmental tests, exploratory test
trenching, and any tests to determine the existence of Hazardous Substances.  As
used herein, "Hazardous Substances" shall mean and include all hazardous and
toxic substances, wastes or materials, any pollutants or contaminates
(including, without limitation, asbestos and raw materials which include
hazardous components), or other similar substances, or materials which are
included under or regulated by any local, state or federal law, rule, ordinance
or regulation pertaining to environmental regulation, contamination or clean-up.
 Seller hereby grants to Purchaser the right of access during the term hereof to
any consultants, designers, contractors, engineers, surveyors or other agents or
representatives used by Seller in generating or assembling any of the Disclosure
Information or other due diligence materials relating to the Property
(collectively, "Consultants").  To assist Purchaser in obtaining access to the
Consultants, Seller agrees to (i) include a list (including contact names and
telephone numbers) of the Consultants in the Disclosure Information; and (ii)
waive any actual or perceived conflict of interest in Purchaser having access to
the Consultants and their information, knowledge and work product related to the
Property during the term of this Agreement, and to any of the Consultants
subsequently being employed by Purchaser in connection with Purchaser's
acquisition and/or development of the Property.  In the event Purchaser notifies





Seller's Initials: __________

Purchaser's Initials: __________




{O1117744;9}

6













Seller in writing within the Due Diligence Period that Purchaser is not
satisfied, in Purchaser's sole discretion, with Purchaser's inspection of the
Property and that Purchaser does not intend to proceed with the purchase of the
Property, then the Earnest Money shall be promptly returned to Purchaser, less
the Extra Charge in the event the Due Diligence Period was extended, and this
Agreement shall automatically terminate and be null and void and neither party
shall have any further liability or obligation hereunder.  Purchaser shall
assume all risks involved in the entry upon the Property for the performance of
such activities and shall defend, indemnify and hold Seller harmless from and
against any loss or expense incurred due to bodily injury or death to persons or
damage to property or parties arising out of or in connection with the exercise
of Purchaser’s rights hereunder, provided, however, that such loss or expense
does not occur due to the negligence, acts or omissions of Seller, or any of its
employees, agents or representatives.

C.

Upon the expiration of the Due Diligence Period the Earnest Money shall become
non-refundable and shall be applied to the Purchase Price at Closing, except (i)
in the event Seller fails or refuses to close the sale of the Property, or (ii)
in the event Seller fails or refuses to deliver marketable title or cure a Title
Defect(s), in accordance with Section 5, or (iii) failure of a Condition
Precedent (as defined below), or (iv) in the event of Seller default hereunder,
or (v) as otherwise provided herein.

D.

Except as expressly set forth in this Agreement or in the documents to be
executed by Seller at Closing as contemplated by Section 8 hereof, other than
the Easement Agreement (the "Closing Documents"), the Property is being sold and
conveyed to Purchaser “as is” and “with all faults.”  Except as expressly set
forth in this Agreement or in the Closing Documents, Seller has not made, does
not make, and hereby disclaims any and all express or implied representations
and warranties regarding or relating to: the condition of the Property; its
suitability for any particular purpose; the susceptibility to flooding of the
Land; the value or marketability of the Property; the projected income or
expenses of the Property; the zoning classification, or use and occupancy
restrictions applicable to the Property; the current manner of operation of the
Property; the compliance of the Property with environmental laws, and laws and
regulations relating to hazardous substances and toxic wastes; and all matters
affecting or relating to the Property.  Purchaser acknowledges that, except as
expressly set forth in this Agreement or in the Closing Documents, no such
representations or warranties, express or implied, have been made by Seller, or
by any other person representing or purporting to represent Seller.  Purchaser
acknowledges that any representations or warranties made in Section 9 of this
Agreement shall survive Closing for nine (9) months after Closing as set forth
in Section 9 of this Agreement.

By proceeding with the acquisition of the Property following the Due Diligence
Period, Purchaser confirms that it has investigated all of the matters relating
to the Property to its satisfaction, and is acquiring the Property in “as is”
condition, subject to the provisions of this Agreement, and Seller's
representation and warranties set forth in Section 9 of this Agreement.  In
agreeing to purchase the Property “as is” and without representation or
warranty, express or





Seller's Initials: __________

Purchaser's Initials: __________




{O1117744;9}

7













implied, except as expressly set forth in this Agreement or in the Closing
Documents, Purchaser acknowledges and represents that it has factored the “as
is” condition of the Property into the price it has hereby agreed to pay for the
Property.  From and after the Closing Date, Purchaser does hereby waive any and
all claims, demands, causes of action and other liabilities of or against Seller
with respect to the condition of the Property in violation of federal, state or
other applicable law, except for claims made by Purchaser within nine (9) months
after Closing as provided in Section 9, arising from the breach of a
representation or warranty made by Seller in Section 9, and except for claims
made by Purchaser arising from the breach of a representation or warranty made
by Seller in any of the Closing Documents.  The terms and covenants of this
Subsection 6.D. shall survive the Closing.




7.

Conditions to Purchaser's Obligations.

A.

Purchaser's obligation to purchase the Property or otherwise perform any
obligation provided for herein shall be expressly conditioned upon the
fulfillment of each of the following conditions precedent ("Condition(s)
Precedent") on or before the date or dates hereinafter specifically provided and
in no event later than the date of Closing:

i.

The representations, warranties and covenants of Seller contained in this
Agreement shall be true and correct as of the Closing Date (as hereinafter
defined);

ii.

Seller shall not be in default hereunder and shall have performed and complied
with all covenants and agreements contained herein which are to be performed and
complied with by Seller at or prior to the Closing;

iii.

Purchaser, at Seller's expense, shall have received a Title Commitment
unconditionally agreeing to provide, after Closing, the Title Policy from the
Title Company in the full amount of the Purchase Price, subject only to the
Permitted Exceptions;

iv.

The Property shall not have been materially affected by:

a.

any legislative or regulatory taking, change or moratorium;

b.

any condemnation action, whether threatened or filed; or

c.

any flood, accident or other materially adverse event; and

B.

Purchaser may at any time or times on or before Closing, at its election, waive
any of the foregoing Conditions Precedent to its obligations hereunder and the
consummation of such sale, but any such waiver shall be effective only if
contained in writing signed by Purchaser and delivered to Seller.  Except as to
the Condition(s) Precedent waived, no





Seller's Initials: __________

Purchaser's Initials: __________




{O1117744;9}

8













waiver shall reduce the rights or remedies of the Purchaser by reason of any
breach of any undertaking, agreement, warranty, representation or covenant of
Seller.

C.

In the event any of the foregoing Condition(s) Precedent or other conditions to
this Agreement are not fulfilled or waived by Purchaser prior to the date of
Closing, Purchaser may terminate this Agreement, regardless of whether such
right is otherwise expressly provided above or extend the Closing Date until
such time as the Condition(s) Precedent are met (without losing its rights to
thereafter terminate this Agreement), but in no event longer than thirty (30)
days.  Notwithstanding anything herein to the contrary, in the event of any such
termination, this Agreement shall become null and void and of no further force
or effect with neither party having any further rights or liabilities hereunder,
and the Escrow Agent shall promptly return to Purchaser the Earnest Money, less
the Extra Charge in the event the Due Diligence Period was extended.

8.

Closing Date and Closing Procedures and Requirements.

A.

Closing Date.  The Closing shall be held on or before the Fifteenth (15th) day
after the expiration of the Due Diligence Period ("Closing Date").  The Closing
shall take place at the offices of Akerman Senterfitt, Esperante Building, 222
Lakeview Avenue, Suite 400, West Palm Beach, Florida.

B.

Conveyance of Title.  At the Closing, Seller shall execute and deliver to
Purchaser a Special Warranty Deed conveying fee simple marketable record title
to the Property to Purchaser, free and clear of all liens, special assessments,
easements, reservations, restrictions and encumbrances whatsoever, excepting
only the Permitted Exceptions (the "Deed").  In the event any mortgage, lien or
other encumbrance encumbers the Property at Closing and is not paid and
satisfied by Seller, such mortgage, lien or encumbrance shall, at Purchaser's
election, be satisfied and paid with the proceeds of the Purchase Price.  Seller
and Purchaser agree that such documents as may be necessary to carry out the
terms of this Agreement and conveyance of the Property shall be executed and/or
delivered by such parties at the time of Closing, including, without limitation,
an owner's affidavit in form sufficient to enable the Title Company to delete
all standard and general title exceptions other than survey exceptions from the
Title Policy and a certificate duly executed by Seller certifying that Seller is
not a foreign person for purposes of the Foreign Investment in Real Property Tax
Act (FIRPTA), as revised by the Deficit Reduction Act of 1984 and as may be
amended from time to time, which certificate shall include Seller's taxpayer
identification number and address or a withholding certificate from the Internal
Revenue Service stating that Seller is exempt from withholding tax on the
Purchase Price under FIRPTA.  If neither of the above certificates is delivered,
Purchaser shall deduct and withhold at Closing a tax equal to either TEN PERCENT
(10%) of the Purchase Price or such reduced amount as may be authorized by a
withholding certificate from the Internal Revenue Service.

C.

Prorating of Taxes and Assessments.  All real property ad valorem taxes and
general assessments applicable to the Property ("Taxes") shall be prorated as of
the Closing





Seller's Initials: __________

Purchaser's Initials: __________




{O1117744;9}

9













Date between Seller and Purchaser, said proration to be based upon the most
recently available Tax rate and valuation with respect to the Property;
provided, however, that upon the issuance of the actual Tax statement or bill
for the year of the Closing, Purchaser and Seller shall promptly make such
reprorations as may be necessary to ensure that the actual amount of such Taxes
for the year of Closing shall be prorated between Purchaser and Seller as of the
Closing Date, said agreement to survive Closing hereunder and shall not merge
into the Deed.  All special assessments which have been levied or certified
prior to Closing shall be paid in full by Seller.  It is anticipated that the
Property will be free and clear of any tenancies as of the Closing Date;
provided, however if Purchaser elects to take title subject to any leases, then
rental income (including base/annual rent, common area maintenance charges and
additional rent) and prepaid rents shall be prorated as of the Closing Date and
security deposits shall be delivered to Purchaser.  Insurance, payments under
service contracts accepted by Purchaser and utilities shall be prorated as of
the Closing Date and all Taxes for prior years shall be paid by Seller.  No
later than Closing, Seller shall pay all leasing commissions due or payable to
any party relative to any lease at the Property, whether or not the due date for
such payment is subsequent to Closing.

D.

As a condition precedent to Seller's obligations to close on the transaction
contemplated herein, at the Closing, Purchaser shall enter into the Sanitary
Sewer Easement Agreement attached hereto as Exhibit "D" (the "Easement
Agreement") for the benefit of the 1100 Commerce Property.  The size, location
and legal description of the Easement Parcel (as that term is defined in the
Easement Agreement) shall be mutually agreed upon by the parties prior to the
expiration of the Due Diligence Period.  Notwithstanding the foregoing, Seller
acknowledges and agrees that the Easement Parcel shall be adjacent to and
contiguous with the eastern boundary line of the Land, and that the Easement
Parcel shall be no wider than five (5) feet or as otherwise required by Seacoast
(as that term is defined in the Easement Agreement) to construct the Sewer
Improvements (as that term is defined in the Easement Agreement).  All survey
costs, engineering costs, consultant fees, application fees, permits fees, as
well as the installation and perpetual maintenance of the Sewer Improvement
constructed within Easement Parcel shall be paid for by the Seller, its
successors and/or assigns, as required pursuant to the Easement Agreement.

E.

Closing Costs.  Closing costs shall be paid as follows:

i.

Seller shall pay all real property transfer and transaction taxes and levies
relating to the purchase or sale of the Property including, without limitation,
the documentary stamps which shall be affixed to the Deed, and the title
insurance premiums and costs (less $5,000.00 which shall be paid by Purchaser)
relating to the issuance of the Title Policy in the full amount of the Purchase
Price;

ii.

Purchaser shall pay the cost of recording the Deed, the lender's title policy
(if any), and for the Survey;

iii.

Each party shall be responsible for its own attorneys fees.





Seller's Initials: __________

Purchaser's Initials: __________




{O1117744;9}

10













9.

Warranties and Representations of Seller.  To induce Purchaser to enter into
this Agreement and to purchase the Property, Seller, in addition to the other
representations and warranties set forth herein, makes the following
representations and warranties, each of which is material and is being relied
upon by Purchaser and shall survive Closing hereunder or merge into the Deed;

A.

That Seller owns fee simple record title to the Property, free and clear of all
liens, special assessments, easements, reservations, restrictions and
encumbrances other than the Permitted Exceptions and there are no tenancy,
rental, leases, licenses, parties in possession, or other occupancy rights or
agreements affecting the Property.

B.

That Seller has not received any notice, and has no knowledge, that the Property
or any portion or portions thereof is or will be subject to or affected by:

i.

any special assessments, whether or not presently a lien thereon; or

ii.

any condemnation, eminent domain, change in grade of public streets, or similar
proceeding.

C.

That there are no actions, suits or proceedings of any kind or nature
whatsoever, legal or equitable, affecting the Property or any portion or
portions thereof or relating to or arising out of the ownership of the Property,
in any court or before or by any federal, state, county or municipal department,
commission, board, bureau,  or agency or other governmental instrumentality.

D.

Seller has the full right, power and authority to enter into and deliver this
Agreement and to consummate the purchase and sale of the Property in accordance
herewith and to perform all covenants and agreements of Seller hereunder.

E.

Seller has no knowledge or notice that any present default or breach exists
under any mortgage or other encumbrance encumbering the Property or any
covenants, conditions, restrictions, rights-of-way or easements which may affect
the Property or any portion or portions thereof and that, to the best of
Seller’s knowledge, no condition or circumstance exists which, with the passage
of time and/or the giving of notice, or otherwise, would constitute or result in
a default or breach under any such covenants, conditions, restrictions,
rights-of-way or easements.

F.

No commitments have been made to any governmental authority, utility company,
school board, church or other religious body, or any homeowners association, or
to any other organization, group, or individual, relating to the Property which
would impose an obligation upon Purchaser or its successors or assigns to make
any contribution or dedications of money or land or to construct, install, or
maintain any improvements of a public or private nature on or off the Property,
and no governmental authority has imposed any requirement that any





Seller's Initials: __________

Purchaser's Initials: __________




{O1117744;9}

11













developer of the Property pay directly or indirectly any special fees or
contributions or incur any expenses or obligations in connection with any
development of the Property or any part thereof.  The provisions of this Section
shall not apply to any general real estate taxes.

G.

Seller has not received any notice and has no actual knowledge that the Property
has ever been used by previous owners and/or operators or Seller to generate,
manufacture, refine, transport, treat, store, handle or dispose of Hazardous
Substance.  Seller has no actual knowledge of the Property having ever contained
asbestos, PCB or other toxic materials.

H.

To the best Seller's actual knowledge, there are no pollutants, contaminants,
petroleum products or by-products, asbestos or other substances, whether
hazardous or not, on or beneath the surface of the Property.

I.

To the best of Seller’s actual knowledge, the Property has full, free and
adjacent access to and from public highways and roads, and Seller has no actual
knowledge of any fact or condition which would result in the termination of such
access.

J.

No person, firm or other legal entity other than Purchaser has any right or
option whatsoever to acquire the Property or any portion or portions thereof or
any interest therein.

K.

There are no leases of any portion of the Property.  

L.

To the best of Seller’s knowledge, Seller is not in violation of any law,
regulation or ordinance governing the Property.

M.

The execution and delivery of this Agreement and the consummation of the
transaction contemplated herein shall not and do not constitute a violation or
breach by Seller of any provision of any agreement or other instrument to which
Seller is a party or to which Seller may be subject although not a party, nor
result in or constitute a violation or breach of any judgment, order, writ,
injunction or decree issued against Seller.

N.

Seller is a Florida limited liability company, not a foreign person (as such
terms are defined in the Internal Revenue Code and Income Tax Regulations), for
purposes of U.S. income taxation and that Seller's U.S. Taxpayer Identification
Number is 03-0599647, and no withholding of sale proceeds is required with
respect to Seller's interest in the Property under Section 1445(a) of the
Internal Revenue Code.

Q.

There are no service contracts, maintenance or management agreements, commission
or brokerage agreements, or other similar agreements affecting the Property
except as set forth on Exhibit "B".





Seller's Initials: __________

Purchaser's Initials: __________




{O1117744;9}

12













R.

After the Effective Date, Seller shall not place or bury any debris, refuse,
material, garbage, vehicles or items of any nature (collectively, "Debris") on
the Land prior to the Closing.  If Seller does place or bury any Debris on the
Land in violation of this representation and warranty, Purchaser may, at its
election, (i) require Seller to remove any such Debris, as a Condition
Precedent, which removal shall be in accordance with all applicable provisions
of state and/or federal law governing the removal of such Debris; or (ii) remove
the above referenced Debris post-Closing, in which event the Purchase Price
shall be reduced by the estimated cost of removal as evidenced by written
estimate obtained by Purchaser from a firm properly licensed and authorized to
make such removal.

S.

That each and every one of the foregoing representations and warranties is true
and correct as of the date hereof, will remain true and correct throughout the
term of this Agreement, and will be true and correct as of the Closing Date.

In the event that changes occur as to any information, documents or exhibits
referred to in the subsections of this Section 9, or in any other part of this
Agreement, of which Seller has knowledge or becomes aware of, Seller will
immediately disclose same to Purchaser when first available to Seller; and in
the event of any change which may be deemed by Purchaser to be materially
adverse, Purchaser may, at its election, terminate this Agreement and obtain a
refund of the Earnest Money, whereupon neither party shall have any obligations
to the other hereunder, except for those obligations which expressly survive the
termination of this Agreement.  At Closing, Seller shall, in writing, reaffirm
to Purchaser the truth and correctness, as of the Closing Date, of each of the
warranties and representations contained herein and agrees to indemnify and hold
Purchaser harmless from any loss or damage suffered by Purchaser on account of
the breach or incorrectness of any such warranties or representations, which
indemnification and hold harmless obligation shall survive Closing for a period
of nine (9) months and shall not merge into the Deed.  In the event that any of
the representations and warranties of this Section 9 which are qualified “to the
best of Seller’s knowledge” would be inaccurate at Closing after the deletion of
the Seller’s knowledge qualification, Purchaser may terminate this Agreement,
receive a full refund of the Earnest Money, and be relieved of any duties,
obligations and liability hereunder  Any action by Purchaser against Seller for
a breach or failure of any of the representations or warranties in this Section
9 or elsewhere in this Agreement or in the Closing Documents must be commenced
within said nine (9) month period.  At the end of the nine (9) month period,
Seller shall have no further liability with respect to the representations and
warranties in this Section 9 except for those, if any, with respect to which
suit has been filed in a court of competent jurisdiction within said nine (9)
month period.  Notwithstanding anything in this Section 9 to the contrary, if,
between the Effective Date of this Agreement and the Closing Date, Seller learns
of information such that any of Seller’s representations and warranties in this
Section 9 are or have become materially inaccurate, Seller shall provide
Purchaser with written notice thereof.  Purchaser shall then have ten (10) days
after receipt of such notice in which to elect, as its sole remedy, to terminate
this Agreement by giving written notice thereof to Seller, or to accept such
changed representation or warranty and at Closing Seller’s representations and
warranties in this Section 9 shall be deemed modified accordingly.  If Purchaser
exercises its option to terminate





Seller's Initials: __________

Purchaser's Initials: __________




{O1117744;9}

13













this Agreement, the Earnest Money shall be returned to Purchaser and the parties
shall be without further duties or obligations to one another under this
Agreement, except for those obligations which expressly survive the termination
of this Agreement.  If Seller has not received any written notice of election
from Purchaser within the aforesaid ten (10) day period, Purchaser shall be
deemed to have elected to accept such changed representations and/or warranties.
 If Purchaser learns that any of Seller’s representations and warranties in this
Section 9 are or have become materially inaccurate, and Purchaser closes
nonetheless, Purchaser shall be deemed to have accepted such failure of
representation or warranty and Seller shall have no liability with respect
thereto.

10.

Seller's Affirmative Covenants.  In addition to the other covenants and
undertakings set forth herein, Seller makes the following affirmative covenants,
each of which shall survive Closing hereunder:

A.

From and after the date hereof and until physical possession of the Property has
been delivered to Purchaser, Seller will keep and maintain all of the Property
in good order and condition and will comply with and abide by all laws,
ordinances, regulations and restrictions affecting the Property or its use.
 Seller will pay all taxes and assessments prior to the due date thereof, will
not commit or permit any waste or nuisance with respect thereto, and will not
undertake or permit any grading or any cutting or removal of landscaping, trees
or vegetation thereon.

B.

At Closing, Seller shall transfer, assign, and convey to Purchaser all of
Seller's right, title and interest in and to all utilities and utility
commitments which service or pertain in any manner to the Property, including,
without limitation, any water or sewer connections or reservations which have
been allocated in any manner to the Property or to Seller as owner of the
Property and Seller's position on any waiting list relating to any such water or
sewer connections or reservations.

C.

From and after the Effective Date, Seller shall not offer to sell the Property
to any other person or entity or enter into any verbal or written agreement,
understanding, or contract relating to the sale of the Property; provided,
however, that Seller shall be permitted to accept "backup bids" which shall only
become effective and binding on Seller in the event that Purchaser elects to
terminate this Agreement in accordance with Section 6.A. hereof.  Any backup
bid(s) accepted by Seller shall contain express language notifying the backup
bidder(s) that Seller is under contract to sell the Property to Purchaser
pursuant to this Agreement.

D.

Seller shall take such other actions and perform such other obligations as are
required or contemplated hereunder including, without limitation, all
obligations pertaining to satisfaction of any contingencies of this Agreement or
conditions precedent to performance by Purchaser of its obligations hereunder.





Seller's Initials: __________

Purchaser's Initials: __________




{O1117744;9}

14













E.

From and after the date hereof, Seller shall not, without obtaining Purchaser's
prior written consent in each instance, create, incur, consent to or permit to
exist, any liens, leases, licenses, special assessments, easements,
reservations, restrictions or  encumbrances other than the mortgages, easements,
assessments, reservations, and restrictions or record on the date hereof, and
Seller hereby covenants that Seller shall comply with and abide by all of the
terms and provisions of any of the foregoing existing as of the date hereof,
through the date of Closing hereunder.  Nothing in this subsection shall modify,
diminish, or alter the representations and warranties contained in Section 9
hereof.

F.

Seller shall provide to Purchaser copies of any and all notices received from
governmental agencies or authorities with respect to the Property from and after
the Effective Date.

G.

Between the Effective Date and the Closing Date Seller shall not enter into any
new leases, service agreements, management agreements or other agreements with
respect to the Property or any portion thereof.

11.

Defaults.  In the event Seller breaches any warranty or representation contained
in this Agreement or fails to comply with or perform any of the conditions to be
complied with or any of the covenants, agreements or obligations to be performed
by Seller under the terms and provisions of this Agreement, and such failure
(other than failure to close on the sale of the Property when required hereunder
which shall require no notice and cure right) continues for TEN (10) days
following notice thereof in writing from Purchaser, Purchaser, in Purchaser's
sole discretion, shall be entitled to an immediate refund of the Earnest Money
from Escrow Agent and to (i) exercise any and all rights and remedies available
to Purchaser at law and in equity, including without limitation the right of
specific performance; and/or (ii) terminate this Agreement; and/or (iii) grant,
from time to time, such extensions of time as Purchaser deems proper under the
circumstances without thereby waiving any other remedy permitted in this
Agreement.  Upon any such termination of this Agreement pursuant to this Section
11, the Earnest Money shall be immediately refunded by Escrow Agent to Purchaser
and this Agreement and all rights and obligations created hereunder shall be
deemed null and void and of no further force or effect.  In the event Purchaser
fails to comply with or perform any of the conditions to be complied with or any
of the covenants, agreements or obligations to be performed by Purchaser under
the terms and provisions of this Agreement, that are not due to Seller’s default
and such failure continues for TEN (10) days following notice thereof in writing
from Seller, then Seller may as Seller's sole and exclusive remedy for any such
default, upon giving written notice to Purchaser and Escrow Agent as herein
provided, receive the Earnest Money actually paid to the date of such default
from Escrow Agent as full liquidated damages, whereupon this Agreement and all
rights and obligations created hereby shall automatically terminate and be null
and void and of no further force or effect whatsoever.  Purchaser and Seller
acknowledge that it would be difficult or impossible to ascertain the actual
damages suffered by Seller as a result of any default by Purchaser and agree
that such liquidated damages are a reasonable estimate of





Seller's Initials: __________

Purchaser's Initials: __________




{O1117744;9}

15













such damages.  Seller further acknowledges and agrees that Purchaser was
materially induced to enter into this Agreement in reliance upon Seller's
agreement to accept such Earnest Money as Seller's sole and exclusive remedy and
that Purchaser would not have entered into this Agreement but for Seller's
agreement to so limit Seller's remedies.  In the event there is more than one
Seller the obligations hereunder imposed upon the Seller shall be joint and
several, and all agreements, representations, warranties, and covenants herein
contained shall be binding on their respective heirs, personal representatives,
successors and, to the extent permitted, assigns of the Seller.

12.

Possession of Property.  Seller shall deliver to Purchaser full and exclusive
possession of the Property on the Closing Date.

13.

Condemnation.  In the event the Property or any portion or portions thereof
shall be taken or condemned or be the subject of a bona fide threat of
condemnation by any governmental authority or other entity prior to the Closing
Date, Purchaser shall have the option of either (i) terminating this Agreement
by giving written notice thereof to Seller and the Escrow Agent whereupon the
Earnest Money shall be immediately refunded by Escrow Agent to Purchaser, and
this Agreement and all rights and obligations created hereunder shall be null
and void and of no further force or effect; or (ii) requiring Seller to convey
the remaining portion or portions of the Property to Purchaser pursuant to the
terms and provisions hereof and to transfer  and assign to Purchaser at the
Closing all of the right, title and interest of Seller in and to any award made
or to be made by reason of such condemnation.  Seller and Purchaser hereby
further agree that Purchaser shall have the right to participate in all
negotiations with any such governmental authority relating to the Property or to
the compensation to be paid for any portion or portions thereof condemned by
such governmental authority or other entity.

14.

Real Estate Commission.

A.

Purchaser hereby represents and warrants to Seller that Purchaser is not
represented by any agent, broker or finder in regard to the sale and purchase of
the Property contemplated herein.  Purchaser hereby indemnifies Seller and
agrees to hold Seller free and harmless from and against any and all liability,
loss, cost, damage and expense, including, but not limited to, attorney's fees
and costs of litigation, both prior to and on appeal, which Seller shall ever
suffer or incur because of any claim by any agent, broker or finder engaged by
Purchaser, whether or not meritorious, for any fee, commission or other
compensation with respect to this Agreement or to the sale and Purchase of the
Property contemplated hereby.

B.

Seller hereby represents and warrants to Purchaser that Seller has engaged
Applefield Waxman, Inc. ("Seller's Broker") in regards to this Agreement or to
the sale and purchase of the Property contemplated hereby.  Seller shall be
solely responsible for payment of commission/consideration to Seller's Broker
and Seller hereby indemnifies Purchaser and agrees to hold Purchaser free and
harmless from and against any and all liability, loss, cost, damage and expense,
including but not limited to attorneys' fees and costs of litigation both prior
to and on





Seller's Initials: __________

Purchaser's Initials: __________




{O1117744;9}

16













appeal, which Purchaser shall ever suffer or incur because of any claim by any
agent, broker or finder engaged by Seller, whether or not meritorious, for any
fee, commission or other compensation with respect to this Agreement or to the
sale and Purchase of the Property contemplated hereby.

C.

Seller's Broker shall be paid by the Seller from Closing proceeds pursuant to
separate agreement.

15.

Notices.  Any notice, request, demand, instruction or other communication to be
given to either party hereunder, except where required to be delivered at the
Closing, shall be in writing and shall be hand delivered or sent by Federal
Express or a comparable overnight mail service, or mailed by U.S. registered or
certified mail, return receipt requested, postage prepaid, or transmitted
electronically with a receipt verification to Purchaser, Seller, Purchaser's
counsel, Seller's counsel and Escrow Agent, at their respective addresses set
forth below.  Notice shall be deemed to have been given upon receipt or delivery
of said notice at the appropriate address as is set forth below.  Counsel for
the Seller or Purchaser can give notice on behalf of their respective client.
 The addressees and addresses for the purpose of this Section may be changed by
giving notice of such change in compliance with this Section.  Unless and until
such written notice is received, the last addressee and address stated herein
shall be deemed to continue in effect for all purposes hereunder.

To Purchaser at the following address:




Florida Public Utilities Company

401 South Dixie Highway

West Palm Beach, FL  33401-5886

Attention:  Marc Schneidermann

Mailing Address:

P.O. Box 3395

West Palm Beach, FL  33402-3395

Telephone: (561) 838-1767

Facsimile: 561-366-1577




With a copy to:

Akerman Senterfitt

Attention: George P. Graham, Esq.

420 S. Orange Avenue, Suite 1200

Orlando, Florida  32801

Telephone: 407-843-7860

Facsimile: 407-843-6610




To Seller at the following address:





Seller's Initials: __________

Purchaser's Initials: __________




{O1117744;9}

17
















Watertower Business Park, LLC

Attention: Brian K. Waxman

5601 Corporate Way, Suite 404

West Palm Beach, Florida 33407

Telephone:  561-687-5800

Facsimile: 561- 689-1255




with a copy to:




Jones, Foster, Johnston & Stubbs, P.A.

Attention: Scott L. McMullen, Esq.

Flagler Center

505 South Flagler Drive, Suite 1100

West Palm Beach, Florida 33401

Telephone: (561) 650-0494

Facsimile: (561) 650-0435




To Escrow Agent:




Akerman Senterfitt

Attn. George P. Graham, Esq.

420 S. Orange Avenue, Suite 1200

Orlando, Florida   32801

Telephone: (407) 843-7860

Facsimile: (407) 843-6610




16.

Escrow Agent.  Escrow Agent shall not be entitled to any fees or compensation
for its services as escrow agent hereunder.  Escrow Agent shall be liable only
to hold the Earnest Money, to invest same as provided for herein, and to deliver
same to the parties named herein in accordance with the provisions of this
Agreement.  Escrow Agent, as escrow agent, is acting in the capacity of a
depository only, and shall not be liable or responsible to anyone for any
damages, losses or expenses unless same shall be caused by the gross negligence
or willful malfeasance of Escrow Agent.  In the event of any disagreement among
any of the parties to this Agreement or among them or any of them and any other
person, resulting in adverse claims and demands being made in connection with or
for any Property involved herein or affected hereby, Escrow Agent shall be
entitled to refuse to comply with any such claims or demands as long as such
disagreement may continue, and in so refusing, shall make no delivery or other
disposition of the Earnest Money then held by it under this Agreement, and in so
doing Escrow Agent shall not become liable in any way for such refusal, and
Escrow Agent shall be entitled to continue to refrain from acting  until (a) the
rights of adverse claimants shall have been finally settled by binding
arbitration or finally adjudicated in a court assuming and having jurisdiction
of the





Seller's Initials: __________

Purchaser's Initials: __________




{O1117744;9}

18













Property involved herein or affected hereby, or (b) all differences shall have
been adjusted by agreement and Escrow Agent shall have been notified in writing
of such agreement signed by the parties hereto.  Further, Escrow Agent shall
have the right at any time after a dispute between Seller and Purchaser has
arisen, to pay the Earnest Money held by it into any court of competent
jurisdiction for payment to the appropriate party, whereupon Escrow Agent's
obligations hereunder shall terminate.  Seller and Purchaser agree that the
status of Purchaser's counsel as Escrow Agent under this Agreement does not
disqualify such law firm from representing the Purchaser in connection with this
transaction and in any disputes that may arise between Seller and Purchaser
concerning this transaction, including any dispute or controversy with respect
to the Earnest Money.

17.

General Provisions.  

A.

No failure of either party to exercise any power given hereunder or to insist
upon strict compliance with any obligation specified herein, and no custom or
practice at variance with the terms hereof, shall constitute a waiver of either
party's right to demand exact compliance with the terms hereof.  

B.

This Agreement contains the entire agreement of the parties hereto, and no
representations, inducements, promises or agreements, oral or otherwise, between
the parties not embodied herein shall be of any force or effect.  Any amendment
to this Agreement shall not be binding upon any of the parties hereto unless
such amendment is in writing and executed by Seller and Purchaser.  

C.

The provisions of this Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective heirs, administrators, executors,
personal representatives, successors and assigns.  

D.

Time is of the essence of this Agreement.  Wherever under the terms and
provisions of this Agreement the time for performance falls upon a Saturday,
Sunday, or Legal Holiday, such time for performance shall be extended to the
next business day.  Time shall be computed based on calendar days, unless
specifically provided otherwise.

E.

This Agreement may be executed in multiple counterparts, each of which shall
constitute an original, but all of which taken together shall constitute one and
the same agreement.

F.

The headings inserted at the beginning of each section and paragraph are for
convenience only, and do not add to or subtract from the meaning of the contents
of each paragraph.  





Seller's Initials: __________

Purchaser's Initials: __________




{O1117744;9}

19













G.

Seller and Purchaser do hereby covenant and agree that such documents as may be
legally necessary or otherwise appropriate to carry out the terms of this
Agreement shall be executed and delivered by each part at the Closing.  

H.

This Agreement shall be interpreted under the laws of the State of Florida.
 This Agreement shall not be construed against the party preparing it more
strictly than the other party hereto, but shall be construed as if both parties
prepared this Agreement.  Venue for any legal action in connection herewith
shall lie only in the County where the Property is located.

18.

Severability.  This Agreement is intended to be performed  in accordance with,
and only to the extent permitted by, all applicable laws, ordinances, rules and
regulations.  If any provision of this Agreement or the application thereof to
any person or circumstance shall, for any reason and to any extent, be invalid
or unenforceable, the remainder of this Agreement and the application of such
provision to other persons or circumstances shall not be affected thereby but
rather shall be enforced to the greatest extent permitted by law.

19.

No Recording of Agreement.  Neither this Contract nor a record or a memorandum
thereof shall be recorded in the Public Records of any county in the State of
Florida by either party hereto.

20.

Attorneys' Fees.  In the event of any dispute hereunder or of any action to
interpret or enforce this Agreement, any provision hereof or any matter arising
here from, the prevailing party shall be entitled to recover its reasonable
costs, fees and expenses, including, but not limited to, witness fees, expert
fees, consultant fees, attorney, paralegal and legal assistant fees, costs and
expenses and other professional fees, costs and expenses whether suit be brought
or not, and whether in settle­ment, in any declaratory action, at trial or on
appeal.

21.

Effective Date.  When used herein, the term "Effective Date" or the phrase "the
date hereof" or "the date of this Agreement" shall mean the last date that
either Purchaser or Seller execute this Agreement.

22.

Risk of Loss.  The risk of loss as to the Property in this transaction is upon
the Seller.  If, prior to the Closing, the improvements or any portion thereof
are damaged by fire or other casualty, Purchaser may either: (i) terminate this
Agreement, in which event the Earnest Money shall be returned to Purchaser and
the parties shall be relieved of all further obligations hereunder; or (ii)
proceed with this transaction, in which event Seller shall assign to Purchaser
the right to receive all insurance proceeds with respect to the damage and
Seller shall deliver to Purchaser at Closing an amount equal to any deductible
under the applicable insurance policy.  Seller and Purchaser each agree to
cooperate with the other so as to obtain the highest settlement amount under any
fire and casualty insurance policy on the improvements located on the Property
in order to complete the assignment of any insurance proceeds as provided
herein, including joining in any law suits.  The provisions of this section
shall survive the Closing and shall not merge into the Deed.





Seller's Initials: __________

Purchaser's Initials: __________




{O1117744;9}

20













23.

Indemnification.

A.

Indemnification of Purchaser. Seller agrees to indemnify and hold Purchaser
harmless from and against, and the Purchaser shall be entitled to recover
against the Seller, the aggregate of all expenses, losses, costs, deficiencies,
liabilities and damages (including, without limitation, related attorney and
paralegal fees and expenses), including, but not limited to, those incurred
prior to any action or proceeding, through all appeals, and in any bankruptcy
proceedings incurred or suffered arising out of or resulting, from (i) any
breach of a representation or warranty made by the Seller in this Agreement,
(ii) any breach of the covenants or agreements made by the Seller in or pursuant
to this Agreement, or (iii) actions brought by third parties against the
Purchaser for damages, injuries or death of persons occurring at the Property
before the Closing Date.

B.

Indemnification of Seller. Purchaser agrees to indemnify and hold Seller
harmless from and against, and the Seller shall be entitled to recover against
the Purchaser, the aggregate of all expenses, losses, costs, deficiencies,
liabilities and damages (including, without limitation, related attorney and
paralegal fees and expenses), including, but not limited to, those incurred
prior to any action or proceeding, through all appeals, and in any bankruptcy
proceedings incurred or suffered arising out of or resulting, from (i) any
breach of a representation or warranty made by the Purchaser in this Agreement,
and (ii) any breach of the covenants or agreements made by the Purchaser in or
pursuant to this Agreement.

24.

Representations and Warranties by Purchaser.  Purchaser represents and warrants
to Seller that Purchaser has all requisite power and authority to execute this
Agreement and the closing documents contemplated by Section 8, that the
execution and delivery of this Agreement and the performance by Purchaser of its
obligations hereunder have been duly authorized by such entity action as may be
required, that the persons executing this Agreement on behalf of Purchaser are
fully authorized to do so, and that this Agreement as executed by such persons
constitutes the binding and enforceable obligation of Purchaser.










[SIGNATURES BEGIN ON FOLLOWING PAGE]





Seller's Initials: __________

Purchaser's Initials: __________




{O1117744;9}

21













IN WITNESS WHEREOF, Purchaser, Seller and Escrow Agent have caused this
Agreement to be executed as of the dates set forth below.







"PURCHASER"

FLORIDA PUBLIC UTILITIES COMPANY, a Florida corporation

Witnesses:







Print Name:

Print Name:

Its:

Date:




Print Name:










"SELLER"

WATERTOWER BUSINESS PARK, LLC, a Florida limited liability company




Witnesses:







Print Name:

Print Name: _________________________

Its: ________________________________

Date:




Print Name:














{O1117744;9}

22













ESCROW ACKNOWLEDGMENT




Receipt of the Earnest Money referred to above is hereby acknowledged this ____
day of ___________, 2007.  The undersigned agrees to hold said Earnest Money
according to the terms of the foregoing Agreement.




Escrow Agent

AKERMAN SENTERFITT




By:

Print Name:

Title:
















BROKER'S ACKNOWLEDGMENT




The undersigned broker(s) signed below to evidence agreement with the terms of
Section 14 of the Agreement regarding the commission to be paid hereunder and
the terms under which such commission shall be payable.




Broker

Applefield Waxman, Inc.







By:

Print Name:

Date:











{O1117744;9}

23













Exhibit "A"

Legal Description




Tract A, Schumacher at Water Tower Road, according to the Plat thereof, as
recorded in Plat Book 85, Page 163 of the Public Records of Palm Beach County,
Florida, and more particularly described as:




The East 602.00 feet of the West 966.10 feet of the South 450.00 feet of the
Northwest quarter of Section 20, Township 42 South, Range 43 East, lying in Palm
Beach County, Florida.





{O1117744;9}

A-1










Exhibit "B"

Service Contracts, Maintenance or Management Agreements, Commission or Brokerage
Agreements, or other similar agreements affecting the Property










NONE





{O1117744;9}

B-1










Exhibit “C”




PERMITTED EXCEPTIONS







1.

Taxes for the year 2007.




2.

Restrictions, conditions, reservations, easements and other matters contained on
the Plat of Schumacher at Water Tower Road, as recorded in Plat Book 85, Page
163, Public Records of Palm Beach County, Florida.




3.

Encroachment of utility lines on the north property line and sidewalk
encroachment on the south property line of the Land as reflected in that certain
survey of Tract A, Schumacher at Water Tower Road, by Compass Surveying, Project
No. C-10139, dated January 20, 2006, and consisting of one sheet.








{O1117744;9}

C-1










Exhibit “D”




EASEMENT AGREEMENT




[See Next Page]





{O1117744;9}

27













THIS INSTRUMENT PREPARED BY:

AND PLEASE RETURN TO:




SCOTT L. MCMULLEN., ESQ.

JONES, FOSTER, JOHNSTON & STUBBS, P.A.

P.O. BOX 3475

WEST PALM BEACH, FL 33402-3475




WILL CALL #85







SANITARY SEWER EASEMENT AGREEMENT







THIS SANITARY SEWER EASEMENT AGREEMENT (this “Agreement”) is made and entered
into as of this ____ day of __________, 2007 (the "Effective Date"), by and
among WATERTOWER BUSINESS PARK, LLC, a Florida limited liability company, having
a mailing address of 5601 Corporate Way, Suite 404, West Palm Beach, FL 33407
(“Seller”), and FLORIDA PUBLIC UTILITIES COMPANY, a Florida corporation, having
a mailing address of 401 South Dixie Highway, West Palm Beach, FL 33401-5866
(“Purchaser”).




R E C I T A L S:




A.

On the Effective Date, Seller has sold to Purchaser, and Purchaser is now the
record title owner of, that certain real property located in Palm Beach County,
Florida, which is more particularly described on Exhibit “A” attached hereto
(the “Purchaser Parcel”).

B.

Seller is the record title owner of that certain real property adjacent to and
immediately north of the Purchaser Parcel, which is more particularly described
on Exhibit “B” attached hereto (the “Seller Parcel”; the Purchaser Parcel and
the Seller Parcel shall hereinafter be sometimes referred to as the “Property”).

C.

As a condition to Seller conveying the Purchaser Parcel to Purchaser, Purchaser
agreed to grant to Seller a perpetual easement for the installation, operation
and maintenance of an underground sanitary sewer utility line for the benefit of
the Seller Parcel, over, under, across and through a portion of the Purchaser
Parcel, all in accordance with the terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of Ten Dollars ($10.00), and other good and
valuable consideration, the receipt, adequacy and sufficiency of which are
hereby acknowledged, Seller and Purchaser, intending to be legally bound, hereby
mutually agree as follows:

1.

Recitals.  The foregoing recitals and the exhibits attached hereto are true and
correct and are incorporated herein by reference as though set forth in detail.





{O1117744;9}

1










2.

Sewer Easement.  Purchaser hereby grants to Seller and its present and future
mortgagees, grantees, successors and assigns, a perpetual, non-exclusive ____
foot (___') wide underground easement (the “Easement”) over, under, across and
through that portion of the Purchaser Parcel described in Exhibit “C” attached
hereto (the “Easement Parcel”) for the purpose of installing and constructing,
and subsequent repairs and maintenance of, underground sanitary sewer facilities
required to serve any development to be constructed solely, exclusively and
entirely upon the Seller Parcel, pursuant to the terms and conditions of this
Agreement (collectively, the "Sewer Improvements").  Seller shall perform the
installation and construction and subsequent repairs and maintenance of the
Sewer Improvements (collectively, the "Work") at its sole cost and expense, as
and when required, in a good and workmanlike manner, expeditiously performed and
free and clear of all Liens (as that term is defined below), claims and
encumbrances, and in accordance with all Approvals (as that term is defined
below) and all applicable laws, rules, orders and regulations (collectively,
"Applicable Laws").  Further, while performing any Work Seller shall use its
best good faith efforts not to disturb or unreasonably interfere with the use of
the Purchaser Parcel by Purchaser and its present and future mortgagees,
grantees, successors and assigns, guests, agents, contractors and invitees
unless such disturbance is required to perform Work on the Sewer Improvements.
 Seller, in performing any Work, shall complete the same as expeditiously as is
reasonably practical and with the minimal amount of interference to the
Purchaser Parcel as reasonably practical.  Seller, in performing any Work,
shall, at its cost and expense, repair any damage to any improvements on
Purchaser Parcel and restore any disturbed areas thereon to substantially the
same condition as existed prior to such disturbance (including, but not limited
to, any driveways, sidewalks, walkways, fences, roads, parking lots, trees,
bushes, other landscaping and groundcover, and drainage areas, retention areas
or drainage ditches).  Further, Seller shall undertake such repairs and
restoration promptly after the completion of any Work or during the continuation
of any Work, if possible.  Seller, at its sole cost and expense, shall be
responsible for all safety and security measures in connection with any Work.
 Seller, at its sole cost and expense, shall be responsible for paying any
connection fees, impact fees, tap or tapping fees and utility fees
(collectively, the "Impact Fees") required by any governmental and
quasi-governmental authorities in connection with the installation, construction
and use of the Sewer Improvements, including, but not limited to, any required
by Seacoast Utility Authority, and its successor and/or assign ("Seacoast").
 Further, Seller, at its sole cost and expense, shall be responsible for the
costs and expenses of obtaining any concurrency or land use entitlements
(collectively, the "Concurrency Fees") required to permit the installation,
construction and use of the Sewer Improvements.

3.

Construction and Maintenance of Improvements.  Seller shall be responsible, at
its sole cost and expense, for the installation and construction of the Sewer
Improvements made by, through or under Seller under the Easement Parcel, and the
continued maintenance and repair thereof, in a first class condition, and in
accordance with the Approvals and all Applicable Laws.  Prior to submitting the
final plans for the installation and construction of the Sewer Improvements by
Seller on the Easement Parcel (as permitted hereunder) to the applicable
governmental authority, Seller shall (pursuant to Paragraph 13 below) submit the
preliminary plans to Purchaser for its prior





{O1117744;9}

2










written approval, which approval shall not be unreasonably withheld or delayed.
 In the event that Purchaser shall fail to approve or disapprove of the plans
(and in the event of disapproval, Purchaser shall provide a reasonably
sufficient description of its objections to the plans) in writing within ten
(10) days of its receipt thereof, such plans shall be deemed approved.  In the
event Purchaser timely objects to such plans, Seller and Purchaser shall work
together diligently and in good faith to resolve the objections, so that the
plans may be approved by Purchaser.  Upon submittal to Purchaser of any revised
plans, the procedures described above will be repeated.  In the event that
Purchaser fails to either approve or disapprove of any revised plans (and in the
event of disapproval, Purchaser shall provide a reasonably sufficient
description of its objections to the plans) in writing within the ten (10) day
period set forth above, then Purchaser shall be deemed to have approved such
revised plans.  Further, prior to installation and construction of the Sewer
Improvements, Seller shall be obligated to obtain any and all governmental and
quasi-governmental permits, consents and approvals, including, but not limited
to, Seacoast's, as may be required to install or construct (and, in the event
that it should become applicable in the future, to take such action as required
by Seller pursuant to Paragraph 15 hereof, regarding) the Sewer Improvements
(collectively, "Approvals"), and Purchaser agrees to cooperate with Seller in
such regard, which such cooperation may include, without limitation, executing
any permit applications related to the installation and construction of the
Sewer Improvements, with such cooperation by Purchaser to be at Seller's sole
cost and expense, including, but not limited to Purchaser's reasonable
attorneys' fees.  Notwithstanding anything to the contrary contained herein or
otherwise, Seller may not commence the installation and construction of the
Sewer Improvements until such time as Seller has presented Purchaser with copies
of the Approvals, and Purchaser has approved of the same, with said approval not
to be unreasonably withheld.  At no time during any Work shall ingress and
egress to Purchaser Parcel be obstructed.  Prior to the commencement of the
installation or construction of the Sewer Improvements, Seller shall submit to
Purchaser for Purchaser's approval a schedule for the timeframe of the
performance of the installation and construction of the Sewer Improvements,
which approval shall not be unreasonably withheld (the "Schedule").  Seller
shall comply with the Schedule (following Purchaser's approval thereof) and
shall notify Purchaser in advance of any material changes to the Schedule and
shall obtain Purchaser's written approval to any material changes to the
Schedule, which approval shall not be unreasonably withheld.  Notwithstanding
the foregoing or anything to the contrary contained herein, Seller shall
complete the installation and construction of the Sewer Improvements as
expeditiously as possible and in no event later than twelve (12) months after
the Effective Date.  Prior to the commencement of any Work whatsoever on the
Easement Parcel (except in the event of Emergency Conditions (as that term is
defined below)), Seller shall provide Purchaser with a minimum five (5) days'
prior written notice of Seller's entry onto the Easement Parcel.  For purposes
of this Agreement, the term "Emergency Conditions" shall mean any grave or
imminent threat or harm to any persons or property including, but not limited
to, the Property and the Sewer Improvements.  After the installation and
completion of the Sewer Improvements, Seller shall provide to Purchaser, at its
sole cost and expense, an as-built survey of the location of the Sewer
Improvements, prepared by a registered land surveyor and certified to Purchaser
(and any present





{O1117744;9}

3










mortgagees).  In addition, in the event that Purchaser desires to undertake
excavation activities on the Easement Parcel (provided, however, that the same
shall not be permitted in anyway to conflict with Seller's rights under this
Agreement), Seller shall be required, at its cost and expense, and in no event
more than one (1) time during any (12) twelve month period, to locate, identify
and physically pothole/spot the location of the Sewer Improvements.  In the
event that the Sewer Improvements or any part thereof need to be removed and
replaced, then the provisions of this Agreement applicable to the initial
installation and construction of the Sewer Improvements shall govern the removal
and installation and construction of any such replacements.

4.

Term of Easement.  Except as provided in Paragraph 15 below, the Easement
granted herein shall be perpetual.

5.

Mechanics' Liens.  Seller shall keep the Purchaser Parcel at all times free of
mechanics' liens and any other liens for labor, services, supplies, equipment or
materials purchased or procured, directly or indirectly, by, through or under
Seller (collectively, "Liens").  Seller agrees that it will promptly pay and
satisfy all Liens of contractors, subcontractors, mechanics, laborers,
materialmen and others of like character, and shall indemnify Purchaser and its
successors, assigns, owners, shareholders, partners, members, employees,
officers, representatives and present and future mortgagees against all
liabilities, expenses, costs and charges, including, without limitation, bond
payments for release of Liens and reasonable attorneys' fees and costs incurred
in and about the defense of any suit in discharging the Purchaser Parcel from
any Liens, claims, judgments or encumbrances, caused or suffered by, through or
under Seller.  In the event any such Liens, claims, judgments or encumbrances
shall be made or filed, Seller shall bond against or discharge the same within
thirty (30) days after receiving written notice of the filing of the same.
 Failure of Seller to comply with its obligations under the preceding sentence
shall be deemed a default by Seller hereunder (without the need for Purchaser to
serve Seller notice as otherwise required under Paragraph 11 below).  In
addition, in the event any such Liens, claims, judgments or encumbrances shall
be made or filed, Purchaser, at its sole election, may pay and satisfy the same,
or bond off the same and, in any such event, the sums so paid by Purchaser, and
all actual and other expenses (including reasonable attorney’s fees), with
interest on all of the foregoing at eighteen percent (18%) per annum, from the
date of Purchaser's payment, shall be due from Seller to Purchaser within ten
(10) days after Purchaser's delivery to Seller of written demand for payment of
the same, with accompanying sufficient supporting documentation.  SELLER SHALL
NOT HAVE ANY AUTHORITY TO CREATE ANY LIENS FOR LABOR OR MATERIAL ON THE
PURCHASER PARCEL AND ALL PERSONS CONTRACTING WITH SELLER FOR THE PERFORMANCE OF
ANY SERVICES, SUPPLY OF ANY MATERIALS OR PROVISION OF ANY LABOR FOR ANY WORK
DONE IN, ON OR AROUND THE PURCHASER PARCEL, AND ALL MATERIALMEN, CONTRACTORS,
SUPPLIERS, MECHANICS AND LABORERS ARE HEREBY CHARGED WITH NOTICE THAT THEY MUST
LOOK SOLELY TO SELLER TO SECURE PAYMENT OF ANY BILL FOR WORK DONE OR MATERIAL
FURNISHED AT THE REQUEST OR INSTRUCTION OF SELLER.





{O1117744;9}

4










6.

Indemnification and Reimbursement.

a.

For and in consideration of ten dollars ($10.00) specifically paid by Purchaser
to Seller on the Effective Date, the receipt, adequacy and sufficiency of which
is hereby acknowledged, Seller hereby indemnifies, saves harmless from and
against, and agrees to reimburse, all of Purchaser and its successors, assigns,
owners, shareholders, partners, members, employees, officers, representatives,
and its present and future mortgagees (each, a “Purchaser's Indemnified Party”),
for any and all (i) liability, damage, expense, loss (including, but in no way
limited to, losses suffered due to business interruption), lost profits, causes
of action, suits, attorney's fees, paralegal fees, legal fees, court costs and
other costs whatsoever (including, but in no way limited to, costs suffered due
to business interruption or being temporarily or permanently displaced from the
Purchaser Parcel) (collectively, ("Damages"); and (ii) claims, orders, rulings
or judgments (collectively, "Claims"), incurred, paid or suffered by any
Purchaser's Indemnified Party arising out of or in connection with: (A) Work on
the Sewer Improvements; (B) any failure by Seller to secure the Approvals
(provided, however, that Purchaser has complied with its obligations under
Paragraph 3 hereof) or to comply with the Approvals and all Applicable Laws in
the performance of any Work on the Sewer Improvements; (C) the Impact Fees and
the Concurrency Fees; (D) Seller's or its contractors', contractors'
subcontractors', representatives', agents', employees', and its present and
future mortgagees' activities on the Purchaser Parcel; (E) Seller's or its
contractors', contractors' subcontractors', representatives', agents',
employees', and its present and future mortgagees' use of the Easement, the
Sewer Improvements, or Purchaser Parcel; () operation, use or misuse (whether
foreseeable or unforeseeable) of the Sewer Improvements, or failure of proper
operation of the Sewer Improvements; (F) failure to properly maintain, repair
and, as necessary, replace or upgrade the Sewer Improvements; and (G) Seller's
failure to comply with any provision of this Agreement, with said
indemnification to a Purchaser's Indemnified Party to include, but in no way be
limited to, Damages or Claims resulting or arising from personal injury, death,
or property damage occurring on or off of the Property, suffered by a
Purchaser's Indemnified Party or any third-party, except to the extent such
Damages or Claims arise out of the gross negligence or willful misconduct of
Purchaser (and its contractors, contractors' subcontractors, representatives,
agents, employees, and its present and future mortgagees).

b.

For and in consideration of ten dollars ($10.00) specifically paid by Seller to
Purchaser on the Effective Date, the receipt, adequacy and sufficiency of which
is hereby acknowledged, Purchaser hereby indemnifies, saves harmless from and
against, and agrees to reimburse, all of Seller and its successors, assigns,
owners, shareholders, partners, members, employees, officers, representatives,
and its present and future mortgagees (each, a “Seller's Indemnified Party”),
for any and all Damages and Claims incurred, paid or suffered by any Seller's
Indemnified Party arising out of or in connection with (i) damage done to the
Sewer Improvements by the gross negligence or willful misconduct of Purchaser
(and its contractors, contractors' subcontractors, representatives, agents,
employees, and its present and future mortgagees), or (ii) Purchaser's failure
to comply with any provision of this Agreement, with said indemnification to a
Seller's Indemnified Party to include, but in no way be limited to,





{O1117744;9}

5










Damages or Claims resulting or arising from personal injury, death, or property
damage occurring on or off of the Property, suffered by a Seller's Indemnified
Party or any third-party, except to the extent such Damages or Claims arise out
of the gross negligence or willful misconduct of Seller (and its contractors,
contractors' subcontractors, representatives, agents, employees, and its present
and future mortgagees).

7.

Reservations.  Seller hereby acknowledges and agrees that Purchaser shall have
the right to use the Easement Parcel for all uses not inconsistent with the
rights granted to Seller and its present and future mortgagees, grantees,
successors and assigns, guests, agents, contractors and invitees herein
including, but not limited to, use of the Easement Parcel for driveways,
sidewalks, walkways, fences, roads, parking lots, trees, bushes, other
landscaping and groundcover, and drainage areas, retention areas or drainage
ditches, in accordance with any Approvals and Applicable Laws.  Purchaser agrees
not to build or to convey to others permission to build, construct or install
any permanent structures within, over, above or on the Easement Parcel.  This
Agreement shall not be construed as a consent by Purchaser to, or as permitting,
any other construction or improvements upon or changes to the Easement Parcel
other than the Work, or as allowing any party other than Seller to construct any
improvements upon the Purchaser Parcel (and then only on the Easement Parcel),
without the prior written consent of Purchaser, with said consent, in each
instance, which may be denied or conditioned in Purchaser's sole discretion.

8.

Non-Dedication.  Nothing contained herein shall be deemed to be a gift, grant or
dedication of any portion of the Purchaser Parcel to the general public or for
any public use or purpose whatsoever, it being the intention of the parties
hereto that the Easement granted herein will be strictly limited to the private
use of the Seller and its present and future mortgagees, grantees, successors
and assigns, and nothing set forth herein, expressed or implied, shall confer
upon any person, other than the parties hereto and their successors and assigns,
any rights or remedies under, or by reason of, the Easement granted herein.

9.

Binding Effect.  The covenants contained herein are not personal but shall run
with the Purchaser Parcel and the Seller Parcel and shall be binding upon and
inure to the benefit of the parties hereto and their respective heirs, personal
representatives, transferees, successors or assigns.

10.

Appurtenant Easement.  The Easement granted herein is for the benefit of the
Seller Parcel and therefore is an appurtenant easement.

11.

Enforcement.  In the event of a breach of any of the terms, provisions,
covenants or agreements set forth herein, the non-defaulting party shall notify
the party alleged to be in default of the facts and nature of the default.  The
party alleged to be in default shall have thirty (30) days from receipt of said
notice to cure said default.  In the event the default is not cured within said
thirty (30) days, the non-defaulting party shall be entitled to any and all
remedies available at law or in equity, including, but not limited to, the
equitable remedies of specific performance or mandatory or prohibitory
injunction issued by a court of appropriate jurisdiction.  The parties hereto
have agreed that in the





{O1117744;9}

6










event it becomes necessary for any party to defend or institute legal
proceedings as the result of the failure of either party to comply with the
terms, covenants, agreements and conditions herein contained, it is understood
and agreed that the prevailing party in such litigation shall be entitled to be
reimbursed by the defaulting party for all costs incurred or expended in
connection therewith, including, but not limited to, reasonable attorneys’ fees
and court costs through all trial and appellate levels.

12.

Transfer of Title.  Whenever a transfer of ownership or the conveyance to a
property owners association or dedication on a plat to a property owners
association of any portion of the Seller Parcel or the Purchaser Parcel takes
place, the liability of the transferor for any breach of the terms, provisions,
covenants or agreements herein occurring (other then to said transferor's
liability for monetary damages, claims and obligations hereunder, which shall
expressly survive said transfer, conveyance, assignment or dedication) shall
automatically terminate as to the portion of the Seller Parcel or Purchaser
Parcel, as applicable, transferred, assigned or dedicated, and thereafter, the
transferee shall be deemed to be liable for all obligations arising hereunder
from and after the date of acquiring title to such portion of the Seller Parcel
or the Purchaser Parcel, as applicable, until such date as such transferee shall
convey, assign or dedicate such portion of Seller Parcel or the Purchaser
Parcel, as applicable.

13.

Notices/Approvals.

a.

All notices, requests, demands and other communications hereunder ("Notice(s)")
shall be in writing and shall be deemed given (i) two (2) business days
following the day said Notice is deposited in the U.S. mail, by registered or
certified mail, return receipt requested, postage prepaid, or (ii) one (1)
business day following the day said Notice is sent by overnight carrier (for
next day business delivery), to the parties at their respective address as set
forth in the opening paragraph hereof.  Either party may change their address
for Notice by notifying the other party in writing in accordance with this
paragraph of such changed address.  If either or both parties shall convey fee
simple title to all or any prior of their respective parcels and the transferee
thereof shall fail to provide the other party to this Agreement an updated
address for Notice, then the address for Notice to such transferee shall be the
address in the records of the Tax Collector of Palm Beach County, Florida for
the owners of such parcel.

b.

All requests for approval shall be submitted as provided herein for the delivery
of Notices.  Except as expressly provided herein to the contrary, if no Notice
in response shall have been given within ten (10) days of delivery of the
request, approval shall be deemed to have been given.  Except as expressly
provided herein to the contrary, approval in no instance shall be unreasonably
withheld or delayed.

14.

Insurance.  During the period of time in which Seller is installing,
constructing, removing/replacing the Sewer Improvements, or is otherwise
undertaking any activities so required of Seller under options (x) or (y) of
Paragraph 15 below, Seller, at its sole cost and expense, shall procure and
maintain a comprehensive general liability insurance policy with a limit of not
less than One Million and No/100 Dollars





{O1117744;9}

7










($1,000,000.00) per occurrence and Two Million and No/100 Dollar ($2,000,000.00)
in the aggregate, with such coverage, including, but not limited to, contractual
liability coverage, as may be reasonably acceptable to Purchaser (and any
present mortgagees), naming Purchaser (and any present mortgagees) as an
additional insured.  Prior to any entry on Purchaser Parcel to commence any
activities requiring Seller to carry insurance under this Paragraph 14,
installation, construction of the Sewer Improvements, Seller shall provide to
Purchaser an insurance certificate evidencing the required coverage.

15.

Termination of Agreement.  If (A) Seller, for any reason whatsoever, should
voluntary elect to cease use of the Sewer Improvements or the Easement granted
herein (in which case Seller shall provide Purchaser with Notice of that fact
pursuant to Paragraph 13 above), (B) Seller shall, for any reason whatsoever,
cease use of the Sewer Improvements for a continuous period of time exceeding
twenty-four (24) months (in which case Seller shall provide Purchaser with
Notice of that fact at the end of said twenty-four (24) month period, pursuant
to Paragraph 13 above), or (C) a court of competent jurisdiction (after
affording Seller with the right to file and seek leave for all possible appeals)
orders or enters a judgment extinguishing Seller's right to use the Easement or
the Sewer Improvements (any, independently, or any combination of, (A), (B) and
(C) above, shall be referred to herein as a "Triggering Event"), then,
regardless of whether Seller provided Notice as required above in this
paragraph, the Easement shall be deemed surrendered and abandoned, Purchaser
shall permanently terminate its use of Sewer Improvements to provide sanitary
sewer service to Seller Parcel, and this Agreement shall automatically terminate
and thereafter be null and void; provided, however, that Seller, at its sole
cost and expense, shall be obligated, at Purchaser's sole option, within sixty
(60) days after any such Triggering Event, (x) to obtain all required Approvals
to, and in accordance with all Approvals and all Applicable Laws, properly
remove and dispose of the Sewer Improvements, and restore the Purchaser Parcel
to substantially the same condition as existed prior to the removal of the Sewer
Improvements (including, but not limited to, any driveways, sidewalks, walkways,
fences, roads, parking lots, trees, bushes, other landscaping and groundcover,
and drainage areas, retention areas or drainage ditches situated on the
Purchaser Parcel so disturbed by such removal), and thereafter, Seller shall no
longer have any rights or privileges whatsoever with regard to Purchaser Parcel;
or (y) to obtain all required Approvals to, and in accordance with all Approvals
and all Applicable Laws, cover and/or fill the Sewer Improvements with
substances or materials of Purchaser's choice, and restore the Purchaser Parcel
to substantially the same condition as existed prior to such actions (including,
but not limited to, any driveways, sidewalks, walkways, fences, roads, parking
lots, trees, bushes, other landscaping and groundcover, and drainage areas,
retention areas or drainage ditches situated on the Purchaser Parcel so
disturbed by completion of such actions), and thereafter, Seller shall no longer
have any rights or privileges whatsoever with regard to Purchaser Parcel.  If
Purchaser shall elect option (y) above, the cost and expense of Seller complying
with it obligations thereunder shall not exceed the cost and expense that would
be required if Purchaser elected option (x) above.  Expressly in lieu of
selecting option (x) or option (y) above, Purchaser may also elect (as option
(z)) to require Seller to obtain all required Approvals to, and in accordance
with all Approvals and all Applicable Laws, leave the Sewer Improvements





{O1117744;9}

8










in place.  If Seller shall fail to act as it is so obligated under options (x),
(y) or (z) above, then Seller, regardless of such failure, shall no longer have
any rights or privileges whatsoever with respect to the Purchaser Parcel, and
Purchaser may, if it so elects, obtain the Approvals to, and in accordance with
all Approvals and all Applicable Laws, fulfill Seller's obligations under the
selected option (x), (y) or (z), with Seller thereafter being responsible to
reimburse Purchaser for the sums so paid by Purchaser in doing so, and all
actual and other expenses (including the costs of any insurance that Purchaser
deemed appropriate to obtain in taking such actions), with interest on all of
the foregoing at eighteen percent (18%) per annum, from the date of Purchaser's
payment (collective, "Restoration Costs").  The Restoration Costs shall be due
from Seller to Purchaser within ten (10) days after Purchaser's delivery to
Seller of written demand therefor, with accompanying sufficient supporting
documentation.  Within ten (10) days after the occurrence of a Triggering Event,
Seller shall execute and deliver to Purchaser a termination of this Agreement,
sufficient to evidence the surrender and abandonment of the Easement and
termination of this Agreement (the "Termination"), said Termination to
thereafter be recorded by Purchaser in the Public Records of Palm Beach County,
Florida.  Should Seller fail to execute and deliver the Termination, Seller
hereby appoints Purchaser as Seller's attorney in fact to execute the
Termination.

16.

Amendment. Except as set forth herein, the Easement granted herein may not be
modified, amended or terminated without the prior written approval of Seller and
Purchaser.

17.

Waiver.  No waiver of any of the provisions of this Agreement shall be effective
unless it is in writing, signed by the party against whom it is asserted and any
such waiver shall only be applicable to the specific instance in which it
relates and shall not be deemed to be a continuing or future waiver.

18.

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Florida.  Venue shall be Palm Beach County,
Florida.

19.

Captions. The captions and paragraph headings contained herein are for reference
and convenience only and in no way define, describe, extend or limit the scope
or intent of the reserved rights, nor the intent of the provisions hereto.

20.

Plats.  In the event that this Agreement is still in full force and effect and
all or any portion of the Purchaser Parcel is platted after the date hereof, any
such plat of the Purchaser Parcel shall reference this Agreement and the
Easement granted herein.

21.

Severability.  If any provision of this Agreement is, to any extent, declared by
a court of competent jurisdiction to be invalid or unenforceable, the remainder
of this Agreement will not be affected thereby and each provision of this
Agreement will be valid and enforceable to the fullest extent permitted by law.

22.

Estoppel.  Within ten (10) days of written request by one (1) party to this
Agreement to the other party to this Agreement, the requested party shall
provide to the





{O1117744;9}

9










requesting party a written certificate which shall certify to the requesting
party, its purchaser, its lender or such other parties as may be appropriate,
that: (i) this Agreement is in full force and effect and has not been modified
(or if there have been modifications, that the same is in full force and effect
as modified and stating the modifications), (ii) neither party to this Agreement
is in default of its obligations hereunder (or if said party alleges that a
party hereto is in default, stating the precise nature of said alleged default),
and (iii) no monies are due from one party to the other party under this
Agreement (or if said party alleges that a party hereto owes the other party
monies, stating which party owes monies and, to the extent possible, the amount
of said owed monies).

23.

.Counterparts.  This Agreement may be executed and delivered in any number of
counterparts, each of which, when so executed and delivered, shall be and
constitute an original and one and the same document.




[SIGNATURES BEGIN ON FOLLOWING PAGE]





{O1117744;9}

10










IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.

Signed, sealed and delivered

SELLER:

in the presence of:

WATERTOWER BUSINESS PARK, LLC

a Florida limited liability company







                                                  

Name:                                       

By:

 

      Brian K. Waxman, Managing Member

                        

_________________________
                                                            

Name:____________________                 







___________________________

By:

Name: _____________________

       Peter J. Applefield, Managing Member










___________________________

Name: ______________________







STATE OF FLORIDA

)

   

)

COUNTY OF PALM BEACH

)




The foregoing instrument was acknowledged before me this ___ day of
                          ___________________________, 2007, by Brian K. Waxman
and Peter J. Applefield, as Managing Members of Watertower Business Park, LLC, a
Florida limited liability company, on behalf of said company.  They are
 personally known to me or have produced a driver's license as identification.







________________________________

(NOTARY SEAL)

Notary Public

Print Name:______________________

My commission expires:_____________







[SIGNATURES CONTINUE ON FOLLOWING PAGE]








{O1117744;9}

11













PURCHASER:







Signed, sealed and delivered in

FLORIDA PUBLIC UTILITIES COMPANY, a Florida corporation

the presence of:

 







__________________________

By:

Print Name:_________________

Name:  

Its:        

___________________________

   

Print Name:__________________
















STATE OF FLORIDA




COUNTY OF PALM BEACH




The foregoing instrument was acknowledged before me this ____ day of
______________, 2007, by________________________, as
_____________________________ of FLORIDA PUBLIC UTILITIES COMPANY, a Florida
corporation, on behalf of the corporation.  He is ____ personally known to me or
has ____ produced a driver's license as identification.




________________________________

(NOTARY SEAL)

Notary Public

Print Name:______________________

My commission expires:_____________








{O1117744;9}

12













EXHIBIT “A”




LEGAL DESCRIPTION OF PURCHASER PARCEL




[to be attached hereto]





{O1117744;9}

13










EXHIBIT “B”




LEGAL DESCRIPTION OF SELLER PARCEL




[to be attached hereto]





{O1117744;9}

14










EXHIBIT “C”




LEGAL DESCRIPTION OF EASEMENT PARCEL




[to be attached hereto]








{O1117744;9}

15


